 



EXHIBIT 10.4
 
 
 
 
 
 
INTELLECTUAL PROPERTY AGREEMENT
Between
HARRIS CORPORATION
and
HARRIS STRATEX NETWORKS, INC.
Dated: January 26, 2007
 
 
 
 
 
 

 



--------------------------------------------------------------------------------



 



INTELLECTUAL PROPERTY AGREEMENT
TABLE OF CONTENTS

              ARTICLE 1  
DEFINITIONS
    1                 ARTICLE 2  
ASSIGNMENT AND LICENSE BACK OF TRADE SECRETS
    1                 ARTICLE 3  
LICENSES TO TRADE SECRETS
    2                 ARTICLE 4  
PATENT ASSIGNMENT AND LICENSES
    3                 ARTICLE 5  
EXPORT CONTROL
    4                 ARTICLE 6  
TERM AND TERMINATION
    5                 ARTICLE 7  
ASSIGNABILITY
    6                 ARTICLE 8  
LICENSES TO SUBSIDIARIES AND IMPROVEMENTS
    6                 ARTICLE 9  
DISCLAIMER AND COVENANTS
    6                 ARTICLE 10  
GENERAL PROVISIONS
    9                               SCHEDULE A  
CONTRIBUTED PATENTS
       

     -i-     

 



--------------------------------------------------------------------------------



 



INTELLECTUAL PROPERTY AGREEMENT
     This INTELLECTUAL PROPERTY AGREEMENT (this “Agreement”), dated as of
January 26, 2007, is made by and between HARRIS CORPORATION, a Delaware
corporation (“Harris”), and HARRIS STRATEX NETWORKS, INC., a Delaware
corporation (the “Company”).
RECITALS
     WHEREAS, in connection with the combination of Harris’ Microwave
Communications Division with Stratex Networks, Inc., a Delaware corporation
(“Stratex”), Harris, the Company, Stratex, and Stratex Merger Corp., a Delaware
corporation and wholly owned subsidiary of the Company, have entered into an
Amended and Restated Formation, Contribution and Merger Agreement, dated as of
December 18, 2006, as amended by that certain letter agreement, dated
January 26, 2007 (the “Formation Agreement”), among the parties thereto,
pursuant to which the Company was formed to acquire Stratex pursuant to the
Merger (as defined in the Formation Agreement) and to receive the Contributed
Assets (as defined in the Formation Agreement) from Harris in the Contribution
Transaction (as defined in the Formation Agreement), in each case on the terms
and subject to the conditions set forth in the Formation Agreement; and
     WHEREAS, Harris and Stratex would not have entered into the Formation
Agreement without the undertakings contained in this Agreement and the execution
and delivery of this Agreement is a condition to closing under the Formation
Agreement.
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
in the Agreement the parties agree as follows:
ARTICLE 1
DEFINITIONS
     1.01 Definitions. Unless otherwise defined in this Agreement, any term used
but not expressly defined in this Agreement shall have the meaning ascribed to
such term in the Formation Agreement. “Affiliate” shall have the meaning
assigned to such term by Rule 405 under the Securities Act; provided, however,
that neither the Company nor any of its Subsidiaries shall be deemed to be an
Affiliate of Harris or any of its other Subsidiaries.
ARTICLE 2
ASSIGNMENT AND LICENSE BACK OF TRADE SECRETS
     2.01 Assignment of Contributed Trade Secrets. Subject to the licenses
granted back to Harris and its Subsidiaries pursuant to Section 2.02 and to any
and all pre-existing licenses granted by Harris or its Subsidiaries, Harris and
its Subsidiaries hereby irrevocably transfer and assign to the Company, all of
their present worldwide right, title and interest in and to the Trade Secrets
included in the Contributed Intellectual Property together with all Copyrights
that are also Contributed Intellectual Property, along with all rights to sue
and recover for any past infringements thereof (collectively, (“Contributed
Trade Secrets”).

 



--------------------------------------------------------------------------------



 



     2.02 License Back to Harris and its Subsidiaries. In consideration for the
transfer and assignment of the Contributed Trade Secrets by Harris and its
Subsidiaries to the Company pursuant to Section 2.01, the Company grants to
Harris and its Subsidiaries a personal, nonexclusive, non-transferable (except
as provided in Article 7), irrevocable (subject to Article 6), worldwide, fully
paid-up license to use, copy, execute and perform, and to display and distribute
(subject to confidentiality provisions at least as restrictive as those
contained in Section 9.02(c) and Section 9.02(d)), the Contributed Trade
Secrets, and to create, use, copy, execute and perform, and to display and
distribute (subject to confidentiality provisions at least as restrictive as
those contained in Section 9.02(c) and Section 9.02(d)), derivative works from
the Contributed Trade Secrets.
     2.03 Sublicenses of Contributed Trade Secrets. The grant to Harris and its
Subsidiaries from the Company in Section 2.02 shall include a personal,
non-transferable (except as provided in Article 7) and nonexclusive right to
communicate portions of and grant nonexclusive sublicenses (subject to
confidentiality provisions at least as restrictive as those contained in
Section 9.02(c) and Section 9.02(d)) to such Contributed Trade Secrets to
customers, suppliers, sublicensees or other third parties as necessary with
respect to any products or services sold by Harris or its Subsidiaries now or in
the future.
     2.04 Delivery of Contributed Trade Secrets. In the event that any
Contributed Trade Secret is not already in the possession of the MCD Business or
MCD Employees transferred to the Company, Harris agrees to deliver to the
Company, within a commercially reasonable amount of time, any missing parts of
the Contributed Trade Secrets, to the extent such Contributed Trade Secrets are
available and can be so transferred.
     2.05 Retained Copies of Contributed Trade Secrets. To the knowledge of
Harris, Harris has attempted to retain adequate copies of the Contributed Trade
Secrets. However, the parties hereto recognize that the best or only available
copy of certain Contributed Trade Secrets may reside, prior to or after the
Closing Date, within the MCD Business, and that Harris may require certain
access to or copies of the Contributed Trade Secrets.Accordingly, the Company
agrees, upon receiving a reasonable written request from Harris, to make a good
faith effort to locate and provide, to the extent such Contributed Trade Secret
is available, within a commercially reasonable amount of time after receipt of
Harris’ or its Subsidiary’s written request, copies of all or any portion of the
Contributed Trade Secrets.
ARTICLE 3
LICENSES TO TRADE SECRETS
     3.01 Trade Secrets Licensed to the Company. Harris and its Subsidiaries
grant to the Company a fully paid-up, worldwide, irrevocable (subject to
Article 6), non-transferable (except as provided in Article 7) and nonexclusive
(subject to Section 3.02) license, subject to any and all pre-existing licenses
granted by Harris, to use any Trade Secrets owned by Harris that are not
Contributed Trade Secrets, but are otherwise used in connection with the design,
development, repair, manufacture, use, sale, offer for sale, lease, importation
or other distribution of products or services of the MCD Business immediately
prior to the Closing together with all Copyrights (collectively, the “Licensed
Trade Secrets”).

-2-



--------------------------------------------------------------------------------



 



     3.02 Right to Sublicense Licensed Trade Secrets. Subject to any and all
pre-existing licenses granted by Harris or its Subsidiaries, Harris and its
Subsidiaries grant to the Company a personal, non-transferable (except as
provided in Article 7) and nonexclusive right to communicate portions of and
grant nonexclusive sublicenses (subject to confidentiality provisions at least
as restrictive as those in Section 9) to the Licensed Trade Secrets in
connection with the operation of the MCD Business or any products or services
sold by the Company now or in the future to suppliers to the extent necessary to
produce products or components for such products for the Company and to
customers to the extent necessary to permit such customers to use any product or
service produced or provided by the Company for its intended purpose. The
Company may not under any circumstances grant sublicenses of such rights in
connection with a general licensing program, for settlement purposes or other
purposes not directly related to its own operations.
     3.03 Retained Copies of Licensed Trade Secrets. To the knowledge of Harris,
Harris has attempted to retain adequate copies of the Licensed Trade Secrets.
However, the parties recognize that the best or only available copy of certain
Licensed Trade Secrets may reside, after the Closing Date, within the MCD
Business or the businesses retained by Harris following the Closing, and Harris
or the Company may require certain access to or copies of the Licensed Trade
Secrets. Accordingly, the Company and Harris each agree, upon receiving a
reasonable written request from the other party, to make a good faith effort to
locate and provide, to the extent such Licensed Trade Secrets is available,
within a commercially reasonable amount of time after receipt of the other
party’s written request, copies of all or any portion of the Licensed Trade
Secrets reasonably deemed necessary by such other party.
ARTICLE 4
PATENT ASSIGNMENT AND LICENSES
     4.01 Assignment of Contributed Patents. Subject to the licenses granted
back to Harris and its Subsidiaries pursuant to Section 4.03 and to any and all
pre-existing licenses granted by Harris or its Subsidiaries, Harris and its
Subsidiaries hereby assign and transfer to the Company all of their right, title
and interest in and to the contributed patents listed in Schedule A, along with
all rights to sue and recover for any past infringements thereof (collectively,
the “Contributed Patents”).
     4.02 Patents Licensed to the Company. Harris and its Subsidiaries hereby
grant to the Company a personal, fully paid-up, worldwide, non-transferable
(except as provided in Article 7), irrevocable (subject to Article 6) and
nonexclusive license under the Licensed Patents, subject to any and all
pre-existing licenses granted by Harris or its Subsidiaries, to make, have made,
use, sell, offer to sell, lease, transfer, import, export or otherwise
distribute products or services of the Company now or in the future and to use
and perform all processes and methods claimed by the Licensed Patents. The
licenses in this Section 4.02 include the right to convey to any customer of the
Company, with respect to any product which is sold or leased by the Company to
such customer, rights to use and resell such products as sold or leased by the
Company. “Licensed Patents” shall mean those Patents, other than Patents which
are part of the Contributed Intellectual Property (i.e., the “Contributed
Patents”), which Harris or its Subsidiaries own or control as of the Closing
Date, which are used in the MCD Business immediately prior to the Closing, and
for which Harris or its Subsidiaries have the right to grant

-3-



--------------------------------------------------------------------------------



 



licenses hereunder without the payment of royalties (other than to an inventor
thereof), loss of rights or imposition of a penalty.
     4.03 License Back to Harris and its Subsidiaries. The Company hereby grants
to Harris and its Subsidiaries a personal, fully paid-up, worldwide,
non-transferable (except as provided in Article 7), irrevocable (subject to
Article 6) and nonexclusive license under the Contributed Patents to make, have
made, use, sell, offer to sell, lease, transfer, import, export or otherwise
distribute products or services sold by Harris or its Subsidiaries now or in the
future and to use and perform all processes and methods claimed by the
Contributed Patents. The licenses in this Section 4.03 include the right to
convey to any customer of Harris or its Subsidiaries, with respect to any
product which is sold or leased by Harris and its Subsidiaries to such customer,
rights to use and resell such products as sold or leased by Harris and its
Subsidiaries now or in the future.
     4.04 Term. The licenses granted under Section 4.02 and Section 4.03 shall
extend until the applicable patent’s expiration or the expiration of as much of
such term as grantor has the right to grant unless otherwise terminated in
accordance with the provisions of this Agreement.
     4.05 Right to Sublicense Licensed Patents. Subject to any and all
pre-existing licenses granted by Harris or its Subsidiaries, Harris and its
Subsidiaries grant to the Company a personal, non-transferable (except as
provided in Article 7), irrevocable (subject to Article 6) and nonexclusive
right to grant nonexclusive sublicenses under the Licensed Patents in connection
with the operation of the MCD Business or any products or services sold by the
Company now or in the future to suppliers to the extent necessary to produce
products or components for such products for the Company and to customers to the
extent necessary to permit such customers to use any product or service produced
or provided by the Company for its intended purpose. The Company may not under
any circumstances grant sublicenses of such rights in connection with a general
licensing program, for settlement purposes or other purposes not directly
related to its own operations.
     4.06 No Sham. The “have made” rights granted hereunder to a party do not
extend or give rights to such party which would effectively create a sublicense
to a third party for the patents licensed hereunder and not for bona fide
business purposes of the ordinary operations of such party.
ARTICLE 5
EXPORT CONTROL
     5.01 The parties acknowledge that any information and software (including,
but not limited to, services and training) provided under this Agreement are
subject to U.S. export laws and regulations and export of such information and
software must be authorized under those regulations. Each party hereby assures
the other that it will not without a license or license exception authorized by
the Bureau of Export Administration of the U.S. Department of Commerce,
Washington, D.C. 20230, United States of America, if required:

-4-



--------------------------------------------------------------------------------



 



  (i)   export or release the information or software (including source code)
obtained pursuant to this Agreement to a national of Country Groups D:1 or E:2
(15 C.F.R. Part 740, Supp. 1), Iran, Iraq, Sudan, or Syria;     (ii)   export to
Country Groups D:1 or E:2, or to Iran, Iraq, Sudan, or Syria, the direct product
(including processes and services) of the information or software: or     (iii)
  if the direct product of the information is a complete plant or any major
component of a plant, export to Country Groups D:1 or E:2, or to Iran, Iraq,
Sudan, or Syria, the direct product of the plant or major component,

subject to the U.S. export control laws and regulations applicable to such
countries changing over time so as to permit exports.
This assurance will be honored even after any termination of this Agreement or
the Formation Agreement.
ARTICLE 6
TERM AND TERMINATION
     6.01 This Agreement and the licenses and rights granted herein shall be
effective during the term commencing on the Closing Date and shall continue in
perpetuity, subject to the term of the patent licenses granted in Article 4,
unless terminated: (i) by mutual agreement between the Parties; or (ii) pursuant
to this Article 6.
     6.02 Harris may terminate, immediately upon notice, any of the licenses
granted by it hereunder in the event that the Company breaches any of its
obligations hereunder in any material respect; provided, however, that if such
breach is capable of being cured, the Company shall have 45 days during which it
may cure such breach and avoid termination.
     6.03 The Company may terminate, immediately upon notice, any of the
licenses granted by it hereunder in the event that Harris breaches any of its
obligations hereunder in any material respect; provided, however, that if such
breach is capable of being cured, Harris shall have 45 days during which it may
cure such breach and avoid termination.
     6.04 Section 2.01, Section 2.04, Section 2.05, Section 3.03 (but only to
the extent a party is otherwise entitled to use the Licensed Trade Secrets),
Section 4.01, Section 4.04, Section 5, this Section 6.04, Article 9 and
Article 10 shall survive and continue after any termination of this Agreement
and other rights and obligations of the parties which, by their nature would
continue beyond termination of this Agreement (e.g., licenses to customers with
respect to products sold by a party prior to any such termination), but the
ability to continue using any of the trade secrets, Copyrights, or patents
licensed hereunder would terminate.

-5-



--------------------------------------------------------------------------------



 



ARTICLE 7
ASSIGNABILITY
     7.01 The Parties hereto have entered into this Agreement in contemplation
of personal performance, each by the other, and intend that the licenses and
rights granted hereunder to a party not be extended to entities other than such
party or its Subsidiaries without the other party’s express written consent
which shall not be unreasonably withheld.
     7.02 Notwithstanding Section 7.01, all of a party’s rights, title and
interest in this Agreement and any licenses and rights granted to it hereunder
may be assigned or transferred to any direct or indirect successor or transferee
to all or substantially all of the business of such party, which successor or
transferee shall thereafter be deemed substituted for such party as the party
hereto, effective upon such transfer or assignment.
ARTICLE 8
LICENSES TO SUBSIDIARIES AND IMPROVEMENTS
     8.01 The grant of each license hereunder includes the right to grant
sublicenses within the scope of such license to a party’s Subsidiaries for so
long as they remain its Subsidiary. Any and all licenses or sublicenses granted
to Subsidiaries pursuant to this Agreement may be made effective retroactively,
but not prior to the Effective Date hereof, nor prior to the sublicensee’s
becoming a Subsidiary of such party.
     8.02 Unless otherwise expressly provided for in this Agreement, no license
to, or rights under, any party’s patents, copyrights, trademarks, trade secrets,
or any other intellectual property rights, is either granted or implied by such
party’s conveying any information to the other party.
     8.03 Except as otherwise expressly provided for in this Agreement, no
rights are granted to a party under any improvements or derivative works of the
information disclosed in the Licensed Trade Secrets or the Licensed Patents to
the extent conceived by the other party after the Closing.
ARTICLE 9
DISCLAIMER AND COVENANTS
     9.01 THE TRADE SECRETS, SOFTWARE, PATENTS AND OTHER INFORMATION CONTRIBUTED
OR LICENSED UNDER THIS AGREEMENT ARE CONTRIBUTED OR LICENSED “AS IS” WITH ALL
FAULTS, LATENT AND PATENT AND WITHOUT ANY WARRANTY OF ANY TYPE. NEITHER PARTY
NOR ITS SUBSIDIARIES MAKE ANY REPRESENTATIONS OR WARRANTIES, EXPRESSED OR
IMPLIED. BY WAY OF EXAMPLE, BUT NOT OF LIMITATION, NEITHER PARTY NOR ITS
SUBSIDIARIES MAKE ANY REPRESENTATIONS OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE OR THAT THE USE OF THE TRADE SECRETS, SOFTWARE OR OTHER
INFORMATION WILL NOT INFRINGE ANY PATENT OR OTHER INTELLECTUAL PROPERTY RIGHT OF
ANY THIRD PARTY AND IT SHALL BE THE SOLE RESPONSIBILITY OF THE OTHER PARTY TO
MAKE SUCH DETERMINATION AS IS NECESSARY WITH

-6-



--------------------------------------------------------------------------------



 



RESPECT TO THE ACQUISITION OF LICENSES UNDER PATENTS OR OTHER INTELLECTUAL
PROPERTY RIGHTS OF THIRD PARTIES.
     EXCEPT AS OTHERWISE PROVIDED IN THE FORMATION AGREEMENT, NONE OF HARRIS AND
ITS SUBSIDIARIES SHALL BE HELD TO ANY LIABILITY WITH RESPECT TO ANY PATENT
INFRINGEMENT OR ANY OTHER CLAIM MADE BY THE COMPANY OR ANY THIRD PARTY ON
ACCOUNT OF, OR ARISING FROM THE USE OF, THE TRADE SECRETS, PATENTS, SOFTWARE OR
OTHER INFORMATION CONTRIBUTED OR LICENSED HEREUNDER.
     9.02 Harris and the Company agree:
          (a) that the Company and its Subsidiaries will not, without Harris’
express written permission or as provided herein or in the Formation Agreement
and/or Ancillary Agreements, or as otherwise agreed to in writing, (i) use in
advertising, publicity, or otherwise any trade name, trademark, trade device,
service mark, symbol or any other identification or any abbreviation,
contraction or simulation thereof owned or used by Harris, or its Subsidiaries;
provided, however, that the Company and its Subsidiaries will not remove any
Harris copyright or other notices from any material provided to it pursuant to
this Agreement under license, or (ii) represent, directly or indirectly, that
any product or service produced in whole or in part with the use of any of the
Contributed Trade Secrets or Licensed Patents is a product or service of Harris,
or any of their Subsidiaries;
          (b) that except as otherwise expressly provided for in this Agreement,
the Company and its Subsidiaries will hold in confidence for Harris and its
Subsidiaries all parts of the Licensed Trade Secrets and any other Harris
confidential information that the Company and its Subsidiaries’ personnel may
unavoidably receive or have access to during the performance of this Agreement.
The Company and its Subsidiaries further agree that all such information shall
remain the property of Harris or its Subsidiaries and that neither the Company
nor any of its Subsidiaries shall make any disclosure of such information to
anyone, except to employees, contractors and agents of the Company and its
Subsidiaries who have a need to know such information to give effect to and
perform this Agreement nor will the Company or any of its Subsidiaries make any
use of such confidential information except as permitted under this Agreement.
The Company shall, and shall cause its Subsidiaries to, appropriately notify all
such employees, contractors and agents to whom any such disclosure is made or
who may receive disclosures directly from Harris that such disclosure is made in
confidence and shall be kept in confidence by them. The Company will be
responsible for the compliance of its employees, contractors and agents; and
          (c) that except as otherwise expressly provided for in this Agreement,
Harris and its Subsidiaries will hold in confidence for the Company all parts of
the Contributed Trade Secrets and any other the Company confidential information
that Harris and its Subsidiaries’ personnel may unavoidably receive or have
access to during the performance of this Agreement. Harris and its Subsidiaries
further agree that all such information shall remain the property of the Company
and that neither Harris nor any of its Subsidiaries shall make any disclosure of
such information to anyone, except to employees, contractors and agents of
Harris and its Subsidiaries who have a need to know such information to give
effect to and perform this Agreement or to

-7-



--------------------------------------------------------------------------------



 



advise with respect to Harris’ investment in the Company, nor will Harris or any
of its Subsidiaries make any use of such confidential information except as
permitted under this Agreement. Harris shall, and shall cause its Subsidiaries
to, appropriately notify all such employees, contractors and agents to whom any
such disclosure is made or who may receive disclosures directly from the Company
that such disclosure is made in confidence and shall be kept in confidence by
them. Harris will be responsible for the compliance of its employees,
contractors and agents.
          (d) The restrictions under this Section 9.02 on the use or disclosure
of such information shall not apply to such information:

  (i)   which is independently developed by the receiving party without
reference to the disclosing party’s information as established by sufficient and
competent evidence or is lawfully received free of restriction from another
source having the right to so furnish such information;     (ii)   after it has
become generally available to the public by acts not attributable to the
receiving party or its employees, agents or contractors;     (iii)   which at
the time of disclosure to the receiving party was known to receiving party free
of restriction and evidenced by sufficient and competent evidence in the
receiving’s party possession;     (iv)   which the disclosing party agrees in
writing is free of such restrictions:     (v)   which is inevitably disclosed by
a sale of a product or performance of a service by a party in accordance with
this Agreement; or     (vi)   which is requested pursuant to a judicial or
governmental request, requirement or order under law, provided that the
receiving party provides the disclosing party with sufficient prior notice in
order to contest such request, requirement or order or seek protective measures.

Harris acknowledges that Sections 9.02(d)(i), (iii) and (iv) will not apply with
respect to the Contributed Trade Secrets by virtue of Harris, and its
Subsidiaries, or employees or contractors thereof having been involved with the
design, manufacture, sale or distribution of products of the Company.
     9.03 Except for a party’s breach of Section 9.02, neither party or its
Subsidiaries will under any circumstance, whether as a result of breach of
contract, breach of warranty, delay, negligence, tort or otherwise, be liable to
the other party or to any third party for any consequential, incidental,
special, punitive or exemplary damages and/or loss of profits, savings or
revenues of the other party or any third party arising out of this Agreement,
whether or not the applicable party or its Subsidiaries has been notified of the
possibility or likelihood of such damages.

-8-



--------------------------------------------------------------------------------



 



ARTICLE 10
GENERAL PROVISIONS
     10.01 Consideration. The consideration for the transfers, assignments and
grant of rights and licenses under this Agreement is provided hereunder and in
the Formation Agreement.
     10.02 Relationship Between Parties. Harris has no authority (express,
implied or apparent) to represent the Company as to any matters or to incur any
obligations or liability on behalf of the Company, and Harris shall not be, act
as, purport to act as, or be deemed to be, the agent, representative, employee
or servant of the Company. The Company has no authority (express, implied or
apparent) to represent Harris as to any matters or to incur any obligations or
liability on behalf of Harris, and the Company shall not be, act as, purport to
act as, or be deemed to be, the agent, representative, employee or servant of
Harris. No partnership, joint venture, association, alliance, syndicate, or
other entity, or fiduciary, employee/employer, principal/agent or any
relationship other than that of independent contractors is created hereby,
expressly or by implication.
     10.03 Governing Law and Venue; Waiver of Jury Trial.
          (a) THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN AND IN ALL RESPECTS
SHALL BE INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE WITH THE LAW
OF THE STATE OF DELAWARE WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF. The parties hereby irrevocably submit to the jurisdiction of the courts
of the State of Delaware and the Federal courts of the United States of America
located in the State of Delaware solely in respect of the interpretation and
enforcement of the provisions of this Agreement and of the documents referred to
in this Agreement, and in respect of the transactions contemplated hereby, and
hereby waive, and agree not to assert, as a defense in any action, suit or
proceeding for the interpretation or enforcement hereof or of any such document,
that it is not subject thereto or that such action, suit or proceeding may not
be brought or is not maintainable in said courts or that the venue thereof may
not be appropriate or that this Agreement or any such document may not be
enforced in or by such courts, and the parties hereto irrevocably agree that all
claims with respect to such action or proceeding shall be heard and determined
in such a Delaware State or Federal court; provided, however, that
notwithstanding the foregoing each party agrees that any claim which primarily
seeks injunctive relief and related monetary claims that cannot be brought in
any such Delaware State or Federal court for jurisdiction reasons may be
commenced, heard and determined in any other court having proper jurisdiction
over such claim. The parties hereby consent to and grant any such court
jurisdiction over the person of such parties and, to the extent permitted by
law, over the subject matter of such dispute and agree that mailing of process
or other papers in connection with any such action or proceeding in the manner
provided in Section 10.07 or in such other manner as may be permitted by law
shall be valid and sufficient service thereof.
          (b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO

-9-



--------------------------------------------------------------------------------



 



INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (II) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (III) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.03.
     10.04 Severability. If any provision of this Agreement shall be held to be
illegal, invalid or unenforceable, that provision will be enforced to the
maximum extent permissible so as to effect the intent of the parties, and the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby. If necessary to effect the intent of
the parties, the parties will negotiate in good faith to amend this Agreement to
replace the unenforceable language with enforceable language which as closely as
possible reflects such intent.
     10.05 Amendment; Waiver. This Agreement may be amended or any performance,
term or condition waived in whole or in part only by a writing signed by Persons
authorized to so bind each party (in the case of an amendment) or the waiving
party (in the case of a waiver). No failure or delay by any party to take any
action with respect to a breach by another party of this Agreement or a default
by another party hereunder shall constitute a waiver of the former party’s right
to enforce any provision of this Agreement or to take action with respect to
such breach or default or any subsequent breach or default. Waiver by any party
of any breach or failure to comply with any provision of this Agreement by
another party shall not be construed as, or constitute, a continuing wavier of
such provisions, or a waiver of any other breach of or failure to comply with
any other provisions of this Agreement.
     10.06 Third-Party Beneficiaries. To the extent expressly provided herein:
(i) Subsidiaries of a party are intended third party beneficiaries of this
Agreement, and (ii) each party shall cause its Subsidiaries to perform the
duties and obligations of such party contained in this Agreement, if applicable.
Except as expressly provided herein, this Agreement is intended to be for the
sole and exclusive benefit of the parties hereto and their respective permitted
successors and permitted assigns. Except as expressly provided herein, nothing
contained in this Agreement is intended or shall be construed to give any other
Person any legal or equitable right, remedy, or claim under or in respect to
this Agreement or any provision herein contained.
     10.07 Notices. Any notice, request, instruction or other document to be
given hereunder by any party to the other party shall be in writing and
delivered personally or sent by registered or certified mail or by overnight
courier, postage prepaid, or by facsimile:

-10-



--------------------------------------------------------------------------------



 



             if to Harris:

Harris Corporation
1025 West NASA Blvd.
Melbourne, FL 32919
Attn: Scott T. Mikuen
fax: (321) 727-9222

with a copy to (which shall not constitute notice):

Harris Corporation
1025 West NASA Blvd.
Melbourne, FL 32919
Attn: Mitch Evander
fax: (321) 674-2513

if to the Company:

Harris Stratex Networks, Inc.
Research Triangle Park
637 Davis Drive
Morrisville, NC 27560
Attn: General Counsel
fax: (919) 767-3233

with a copy to (which shall not constitute notice):

Bingham McCutchen LLP
1900 University Avenue
East Palo Alto, CA 94303
Attn: Bart Deamer
fax: (650) 849-4800

or to such other Persons or addresses as may be designated in writing by the
party to receive such notice as provided above. Any notice, request, instruction
or other document given as provided above shall be deemed given to the receiving
party upon actual receipt, if delivered personally; five (5) Business Days after
deposit in the mail, if sent by registered or certified mail; upon confirmation
of successful transmission if sent by facsimile (provided that if given by
facsimile such notice, request, instruction or other document shall be followed
up within one (1) Business Day by dispatch pursuant to one of the other methods
described herein); or on the next Business Day after deposit with a
nationally-recognized overnight courier, if sent by nationally-recognized
overnight courier.
     10.08 Entire Agreement. This Agreement and any Schedules and Exhibits
attached hereto, together with the Formation Agreement, constitute the entire
agreement between the parties relating to the subject matter hereof and thereof
and any and all prior arrangements, representations, promises, understandings
and conditions in connection with said matters and any representations, promises
or conditions not expressly incorporated herein or therein or expressly made a
part hereof or thereof shall not be binding upon any party.

-11-



--------------------------------------------------------------------------------



 



     10.09 Headings. The headings in this Agreement are included for convenience
of reference only and shall not in any way limit or otherwise affect the meaning
or interpretation of this Agreement.
     10.10 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which,
taken together, shall constitute one and the same instrument.
     10.11 Construction. The table of contents and headings herein are for
convenience of reference only, do not constitute part of this Agreement and
shall not be deemed to limit or otherwise affect any of the provisions hereof.
The parties and their respective counsel have participated jointly in
negotiating and drafting this Agreement. In the event that an ambiguity or a
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Agreement. The following provisions shall be applied wherever
appropriate herein: (a) “herein,” “hereby,” “hereunder,” “hereof” and other
equivalent words shall refer to this Agreement as an entirety and not solely to
the particular portion of this Agreement in which any such word is used; (b) all
definitions set forth herein shall be deemed applicable whether the words
defined are used herein in the singular or the plural; (c) wherever used herein,
any pronoun or pronouns shall be deemed to include both the singular and plural
and to cover all genders; (d) all accounting terms not specifically defined
herein shall be construed in accordance with GAAP; (e) any references herein to
a particular Section, Article, Exhibit or Schedule means a Section or Article
of, or an Exhibit or Schedule to, this Agreement unless another agreement is
specified; and (f) the Exhibits and Schedules attached hereto are incorporated
herein by reference and shall be considered part of this Agreement.
     10.12 Management of Enforcement by the Company. Harris agrees that a
majority of the Class A Directors (as defined in the Investor Agreement) shall
have the sole and exclusive right to exercise and enforce any rights under this
Agreement which the Company or any of its Subsidiaries are entitled to enforce
against Harris after the Closing. In addition, any amendment to or waiver of the
terms of this Agreement by the Company in accordance with Section 10.05 shall
require the approval of a majority of the Class A Directors.
     10.13 Effectiveness. This Agreement shall become effective only when one or
more counterparts shall have been signed by each party and delivered to each
other party.
     10.14 Fees. In any action or proceeding related to or arising out of the
enforcement of, or defense against, any provision of this Agreement, the
non-prevailing party in such action or proceeding shall pay, and the prevailing
party shall be entitled to, all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the prevailing party incurred in
connection with such action or proceeding.
     10.15 Force Majeure. Neither party hereto shall be liable in any matter for
failure or delay of performance of all or part of this Agreement (other than
payment obligations), directly or indirectly, owing to any acts of God; acts,
orders, restrictions or interventions of any civil, military or government
authority; wars (declared or undeclared); hostilities; invasions;

-12-



--------------------------------------------------------------------------------



 



revolutions; rebellions; insurrections; terrorist acts; sabotages; embargoes;
epidemics; strikes or other labor disturbances; civil disturbances; riots;
fires; floods; storms; explosions; earthquakes; nuclear accidents; power or
other utility failures; disruptions or other failures in internet and/or other
telecommunication lines, networks and backbones; delay in transportation; loss
or destruction of property; changes in Laws, or any other causes or
circumstances, in each case to the extent beyond the reasonable control of such
party (each, a “Force Majeure Event”). Upon the occurrence of a Force Majeure
Event, the party whose performance is prevented or delayed shall provide written
notice to the other party, and the parties shall promptly confer, in good faith,
on what action may be taken to minimize the impact, on both parties, of such
Force Majeure Event.
     10.16 Compliance with Law. Each party shall comply with applicable
requirements of Law applicable to its activities in connection with this
Agreement (including, without limitation, import and export control).
     10.17 No Set-Off. The obligations of the parties under this Agreement shall
not be subject to set-off for non-performance or any monetary or non-monetary
claim by any party or any of their respective Affiliates under any other
agreement between the parties or any of their respective Affiliates.
     10.18 Controlling Provisions. This Agreement shall prevail in the event of
any conflicting terms or legends, which may appear on documents, the Contributed
Patents, Licensed Patents, Contributed Trade Secrets or Licensed Trade Secrets
hereunder, provided however, that in the event of a conflict or inconsistency
between the terms and conditions of this Agreement and the Formation Agreement,
the provisions of the Formation Agreement shall control.
     10.19 Further Actions. Each party hereto agrees to execute, acknowledge and
deliver such further instruments, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.
     10.20 No Obligation. Except as otherwise agreed in this Agreement, in the
Formation Agreement, or in an Ancillary Agreement, Harris and the Company shall
have no right or interest whatsoever in any product of the other party whether
such product is conceived or developed by the other party, during or after the
course of performance of this Agreement or the Formation Agreement or any
Ancillary Agreement. Nothing in this Agreement shall be construed to obligate
the Company or Harris to a specified level of effort in its promotion and
marketing of any product.
[Signature pages Follow]

-13-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
respective representatives to execute this Agreement as of the date first set
forth above.

            HARRIS CORPORATION
      By:   /s/ R. Kent Buchanan         Name:   R. Kent Buchanan       
Title:   Vice President, Corporate Technology and Development        HARRIS
STRATEX NETWORKS, INC.
      By:   /s/ Guy M. Campbell         Name:   Guy M. Campbell        Title:  
Chief Executive Officer and President   

-14-



--------------------------------------------------------------------------------



 



SCHEDULE A

CONTRIBUTED PATENTS

See Registered Patents identified in Section 7.2m(m) of the Harris Disclosure
Letter*
 
 

*   As updated by the Formation Agreement pursuant to the letter agreement,
dated January 26, 2007, among the parties thereto.

 